16‐485‐cv                                                                       
Conn. Ironworkers Emp’rs Ass’n v. New England Reg’l Council of Carpenters 




                       In the
           United States Court of Appeals
               for the Second Circuit 
                                                  
 
                          AUGUST TERM 2016 
                                       
                             No. 16‐485‐cv 
                                       
    CONNECTICUT IRONWORKERS EMPLOYERS ASSOCIATION, INC., MRS 
    ENTERPRISES, INC., BARRETT, INC., ERNEST PETERSON, INC., BERLIN 
         STEEL CONSTRUCTION CO., IRON WORKERS LOCAL NO. 15, 
INTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL, ORNAMENTAL 
        & REINFORCING, IRON WORKERS LOCAL 37, INTERNATIONAL 
ASSOCIATION OF BRIDGE, STRUCTURAL, ORNAMENTAL & REINFORCING, 
  IRON WORKERS LOCAL 424, INTERNATIONAL ASSOCIATION OF BRIDGE, 
 STRUCTURAL, ORNAMENTAL & REINFORCING, SHEET METAL WORKERS 
 LOCAL 38 CRAFT TRAINING FUND, SHEET METAL WORKERS LOCAL NO. 
   40, INTERNATIONAL UNION OF PAINTERS & ALLIED TRADES DISTRICT 
    COUNCIL 11, AFLCIO, CLC, INTERNATIONAL UNION OF PAINTERS, 
 ALLIED TRADES LOCAL UNIONS, GLAZIERS LOCAL UNION NOS. 1333 & 
  1274, GLAZIERS UNION, NO. 1333, GLAZIERS UNION, LOCAL NO. 1274, 
                          Plaintiffs‐Appellants, 
 
                                     v. 
 
           NEW ENGLAND REGIONAL COUNCIL OF CARPENTERS, 
                          Defendant‐Appellee.* 

        The Clerk of Court is respectfully directed to amend the caption as 
       *

shown above. 
                                           
                                    
    On Appeal from the United States District Court for the District of 
                             Connecticut 
                                           
 
                       ARGUED: DECEMBER 13, 2016 
                        DECIDED: AUGUST 23, 2017 
                                          
 
Before: JACOBS, CABRANES, and PARKER, Circuit Judges. 

                                             

        This case concerns a ʺturf battle” between Ironworkers and 
Carpenters. The Ironworkers allege that the Carpenters used 
restrictive subcontracting clauses in their collective bargaining 
agreements (“CBAs”) to secure work in the New England area that 
historically belonged to the Ironworkers. The Ironworkers contend 
that the Carpenters’ conduct constitutes anticompetitive behavior in 
violation of Sections 1 and 2 of the Sherman Antitrust Act and unfair 
labor practices in violation of Sections 8(b)(4) and 8(e) of the 
National Labor Relations Act (“NLRA”). 

        The Carpenters counter that their subcontracting practices are 
consistent with longstanding industry practices, including with 
practices currently used by the Ironworkers. They assert, as an 
affirmative defense, that such practices are protected from liability 
by the “construction industry proviso” under Section 8(e) of the 
National Labors Relations Act (“NLRA”) and the judicially‐created 
“non‐statutory exemption.” To defeat the antitrust claim, the 




                                     2 
Carpenters’ conduct must come within the protection of both the 
construction industry proviso and the non‐statutory exemption. 
However, to defeat the unfair trade practices claim, it only needs to 
satisfy the construction industry proviso. 

      On  January  20,  2016,  the  United  States  District  Court  for  the 
District of Connecticut (Stefan R. Underhill, Judge) granted summary 
judgment  to  the  Carpenters  based  on  the  affirmative  defenses  just 
described.  It  held  that  the  disputed  subcontracting  practices  were 
immune  from  both  antitrust  and  unfair  labor  practices  liability 
because  they  qualified  for  protection  under  the  construction 
industry proviso and the non‐statutory exemption.  

      We  agree  that  the  Carpenters  have  met  the  requirements  of 
the  construction  industry  proviso.  But  we  conclude  that,  on  this 
record,  there  are  factual  disputes  that  preclude  a  decision  on 
whether  the  conduct  falls  within  the  non‐statutory  exemption.  To 
demonstrate that the disputed subcontracting practices are sheltered 
by the non‐statutory exemption (and thus to defeat the Ironworkers’ 
antitrust  claim  completely),  the  Carpenters  must  show  that  these 
practices furthered legitimate aims of collective bargaining in a way 
that  is  not  unduly  restrictive  of  market  competition.  Absent 
additional  fact‐finding  by  the  District  Court  as  to  whether  the 
Carpenters’ subcontracting practices further legitimate labor goals, it 
cannot undertake the analysis required by our precedents.  

      Accordingly, we VACATE the judgment of the District Court 
as to the Sherman Act claim, AFFIRM the judgment as to the unfair 
labor practices claim, and REMAND the cause to the District Court 
for  further  proceedings  consistent  with  this  opinion,  including  for 



                                     3 
such  additional  discovery  as  will  permit  the  District  Court  to  be 
informed of the relevant history and permit the parties to move for 
summary judgment or, if necessary, to proceed to trial. 

                                              

                           PAUL C. HETTERMAN, Hartnett Gladney 
                           Hetterman, LLC, St. Louis, MO (Ronald C. 
                           Gladney, Hartnett Gladney Hetterman, 
                           LLC, St. Louis, MO; Thomas W. 
                           Meiklejohn, Livingston, Adler, Pulda, 
                           Meiklejohn & Kelly, Hartford, CT; on the 
                           brief),  for Plaintiffs‐Appellants. 

                           KEITH P. CARROLL, Mintz Levin Cohn Ferris 
                           Glovsky and Popeo, PC, Boston, MA 
                           (Christopher N. Souris, Krakow & Souris 
                           LLC, Boston, MA; Kevin McGinty, Mintz 
                           Levin Cohn Ferris Glovsky and Popeo, PC, 
                           Boston, MA; Bruce D. Sokler, Mintz Levin 
                           Cohn Ferris Glovsky and Popeo, PC, 
                           Washington, DC; on the brief),  for 
                           Defendant‐Appellee. 

                                              

JOSÉ A. CABRANES, Circuit Judge: 

      Much of the practice of American antitrust law consists of 
deciding whether particular conduct is, or is not, “exempt” from the 




                                     4 
application of the antitrust statutes by virtue of immunities 
conferred by later legislation or judicial interpretation. The 
celebrated fourteen‐volume treatise of Professor Philip E. Areeda 
devotes fully two volumes to these numerous immunities.1 The 
history of these immunities is “rich and fascinating . . . com[ing] in 
waves. Each particular wave has involved a distinct approach and 
rested on its own economic justification.”2 

       We consider here the latest chapter in the unfolding story of 
one of those immunities—those that exempt certain labor union 
activities. Professor Ralph K. Winter (as he then was) characterized 
this topic as “one of the most disputed legal issues of this century.”3 

       1 1B PHILLIP E. AREEDA & HERBERT HOVENKAMP, ANTITRUST LAW: AN 
ANALYSIS OF ANTITRUST PRINCIPLES AND THEIR APPLICATION C2‐2, 3 (4th ed. 
2013). 
       2    AM. BAR ASS’N, SECTION OF ANTITRUST LAW, FEDERAL STATUTORY 
EXEMPTIONS FROM ANTITRUST LAW 1–4, 31–52 (2007). The most fundamental of 
these exemptions is also the most obvious: governmental actions. See Hoover v. 
Ronwin, 466 U.S. 558, 568 (1984) (“actions of the State . . . ipso facto are exempt 
from the operation of the antitrust laws”). There are dozens of other immunities 
to antitrust scrutiny as well. Some are express, such as statutory carve‐outs for 
sports broadcasting, 15 U.S.C. § 1291, or the business of insurance, 15 U.S.C. §§ 
1011–15; others are implied, such as judicially‐devised exemptions intended to 
preserve the integrity of a regulatory scheme like the baseball exemption, Federal 
Baseball Club, Inc. v. National League of Professional Baseball Clubs, 259 U.S. 200, 
208–09 (1922), or the filed‐rate doctrine, Keogh v. C. N.W. RY. Co., 260 U.S. 156 
(1922).  
       3 See Ralph K. Winter, Jr. Collective Bargaining and Competition: The 
Application of Antitrust Standards to Union Activities, 73 YALE L. J. 14, 14 (1963). At 
the time of the publication of this paper, now‐Judge Ralph K. Winter was a junior 
member of the Yale Law School faculty, who would later become the William K. 
Townsend Professor at Yale Law School.  




                                           5 
We address only a piece of this storied immunity: the exemption for 
certain union activities within the construction industry.  

       This case arises out of a dispute over subcontracting clauses in 
collective bargaining agreements (“CBAs”) between the defendant 
New England Regional Council of Carpenters (the “Carpenters 
Union” or “Carpenters”) and various construction companies and 
construction managers. These clauses effectively bar subcontracting 
of construction work with non‐Carpenter affiliates. The plaintiffs, 
consisting of several other unions, employers, trade associations, 
and union pensions funds (jointly, the “Ironworkers”), allege that 
the Carpenters have used these subcontracting clauses to expand the 
scope of work assigned to the Carpenters Union to include work 
traditionally assigned to the Ironworkers. The Ironworkers bring 
two claims against the Carpenters: first, that the Carpenters’ conduct 
constitute anticompetitive behavior in violation of Sections 1 and 2 
of the Sherman Antitrust Act4 and  second, that the Carpenters’ 
conduct constitutes unfair labor practices in violation of Sections 
8(b)(4) and 8(e) of the National Labor Relations Act (“NLRA”).5 The 
Carpenters counter that their subcontracting practices are shielded 
from both antitrust liability and claims of unfair labor practices.  


       4 15 U.S.C. §§ 1–2. 
       5 Pub. L. No. 74‐198, § 8(e), 49 Stat. 449 (1935) (codified as amended at 29 
U.S.C. §§ 158(b)(4) and (e)). The unfair labor practices claims are brought under 
29 U.S.C. § 187 (“[It is] unlawful . . . in an industry or activity affecting 
commerce, for any labor organization to engage in any activity or conduct 
defined as an unfair labor practice in [Section 8(b)(4) of the NLRA].”). 




                                         6 
         To determine if the disputed subcontracting practices6 are 
protected from antitrust liability, we must assess whether both the 
“construction industry proviso” of Section 8(e) of the NLRA7 and the 
judicially‐created “non‐statutory exemption”8 to antitrust liability 
apply.9 To defeat the unfair labor practices claim, the Carpenters 
need only show that their conduct fall within the statutory 
construction industry proviso.  

        In  the  United  States  District  Court  for  the  District  of 
Connecticut  (Stefan  R.  Underhill,  Judge),  the  Carpenters  moved  for 


        We use the term “subcontracting practices” to refer to both the 
        6

Carpenters’ restrictive subcontracting clauses in their CBAs as well as the 
enforcement of those clauses.  

          Section  8(e)  generally  prohibits  the  adoption  of  “hot  cargo”  clauses  in 
        7

CBAs,  “by  which  unions  would  secure  agreements  from  employers  to  boycott 
the  goods  and  services  of  other  employers  that  did  not  comply  with  union 
standards or recognize a union.” 29 U.S.C. § 158(e). However, it also provides an 
exemption for employers and employees in the construction industry regarding 
the  contracting  and  subcontracting  of  work—i.e.,  the  construction  industry 
proviso—allowing them to include restrictive “hot cargo” contracting clauses in 
their CBAs. Id. 
        8 The courts  devised the “non‐statutory exemption” to antitrust liability, 
which “permits certain union‐employer agreements” despite some potential anti‐
competitive  effects,  in  order  to  “balance[  ]  the  conflicting  policies  embodied  in 
the labor and antitrust laws, with the policies inherent in labor law serving as the 
first point of reference.” Local 210, Laborers’ Int’l Union of N. Am. v. Labor Relations 
Div. Associated Gen. Contractors of Am., N.Y.S. Chapter, Inc. (“Local 210”), 844 F.2d 
69, 79 (2d Cir. 1988).  

         Local 210, 844 F.2d at 73 (“[Subcontracting C]lauses . . . are vulnerable to 
        9

challenge  under  federal  antitrust  law  unless  they  are  protected  both  by  the 
construction industry proviso and by an exemption from antitrust scrutiny.”  




                                             7 
summary judgment based on the affirmative defenses just described 
and  the  Court  granted  their  motion.  Specifically,  the  District  Court 
held  that  the  disputed  subcontracting  practices  were  immune  from 
both  antitrust  and  unfair  labor  practices  liability  because  they 
qualified for protection under the construction industry proviso and 
the non‐statutory exemption.  

       We  agree  that  the  Carpenters  have  met  the  requirements  of 
the  construction  industry  proviso,  but  we  conclude  that,  on  this 
record,  there  are  factual  disputes  that  preclude  a  decision  on 
whether  the  conduct  falls  within  the  non‐statutory  exemption.  To 
demonstrate that the disputed subcontracting practices are sheltered 
by the non‐statutory exemption (and thus to defeat the Ironworkers’ 
antitrust  claim  completely),  the  Carpenters  must  show  that  these 
practices furthered legitimate aims of collective bargaining, in a way 
that  is  not  unduly  restrictive  of  market  competition.  Absent 
additional  fact‐finding  by  the  District  Court  as  to  whether  the 
Carpenters’ subcontracting practices further legitimate labor goals, it 
cannot  undertake  the  analysis  required  by  our  precedents.10 
Establishing  that  these  subcontracting  agreements  arose  from  a 
lawful CBA is not, in and of itself, sufficient to gain the protection of 
the non‐statutory exemption. 

       Accordingly, we VACATE the judgment of the District Court 
as to the Sherman Act claim, AFFIRM the judgment as to the unfair 
labor practices claim, and REMAND the cause to the District Court 

       10 Id. 




                                      8 
for  further  proceedings  consistent  with  this  opinion,  including  for 
such  additional  discovery  as  will  permit  the  District  Court  to  be 
informed of the relevant history and permit the parties to move for 
summary judgment or, if necessary, to proceed to trial. 

                               BACKGROUND 

       This case concerns what some might call a “turf battle” 
between the Ironworkers and the Carpenters Union. The plaintiff 
Ironworkers are a group of construction organizations including: a 
district council, seven locals affiliated with construction trade 
unions, four construction contractors, and two trade groups.11 The 
defendant Carpenters Union is a labor organization that operates 
throughout New England.  

       The Ironworkers challenge the enforcement of restrictive 
subcontracting clauses in the Carpenters’ CBAs. These clauses, 
colloquially called “hot cargo” clauses, bar signatories from 
subcontracting work to any employer that is not also a signatory to a 
Carpenters’ CBA.12 The Ironworkers argue that the Carpenters use 

       11  The plaintiffs include several unincorporated associations and labor 
organizations, which fall within the scope of Section 2 of the NLRA, 29 U.S.C. 
§ 152(5). Section 2 defines a labor organization as: “any organization of any kind, 
or any agency or employee representation committee or plan, in which 
employees participate and which exists for the purpose, in whole or in part, of 
dealing with employers concerning grievances, labor disputes, wages, rates of 
pay, hours of employment, or conditions of work.” 29 U.S.C. § 152(5). 
       12 For example, the Carpenters’ CBAs with Rhode Island and Western 
Massachusetts contractors state that the employer “will not subcontract any 
work covered by this Agreement . . . except to contractors who are parties to a 
collective bargaining agreement with the Union, or to a contractor who is willing 




                                         9 
these subcontracting clauses to act in concert with various non‐party 
general contractors and construction managers to prevent the 
Ironworkers from performing the relevant work.13  In other words, 
they allege that the Carpenters designed and enforced the disputed 
clauses not to further legitimate goals of collective bargaining, such 
as protecting wages, but rather, to secure work in the New England 
area that allegedly belonged to the Ironworkers.  Accordingly, they 
claim that these subcontracting practices violate the antitrust laws 
and constitute unfair labor practices.  

       The Carpenters counter that these subcontracting practices are 
commonplace in the construction industry, and point to similar 
provisions in CBAs to which the Ironworkers are signatories. They 
assert, as affirmative defenses, that these practices are immune from 
antitrust liability and unfair labor practices claims because they fall 
within the construction industry proviso of Section 8(e) of the NLRA 
and the judicially‐devised non‐statutory exemption to antitrust 


to sign a collective bargaining agreement with the Union. . . .” Supplemental 
App’x (“SA”) 465 (Rhode Island); SA 555 (Western Massachusetts). The 
Carpenters’ CBA with Connecticut contractors provides that “[a]ny 
subcontractor on the site shall be covered by and subject to the terms of this 
Agreement . . . .” SA 522. 
       13  The “relevant work” at issue in the case includes: exterior building 
enclosure systems such as exterior metal panels, composite wall panels, foam 
panels, and insulated panel systems; exterior panelized window systems, 
punched windows, curtain wall, store fronts; and metal roofing systems and 
related components. The relevant work has been the subject of a series of 
jurisdictional disputes between the parties. The “relevant market area” is 
Connecticut, Rhode Island and Western Massachusetts, where there were 8,030 
construction projects between 2009 and 2014. [Def. Br. at 46] 




                                        10 
liability.  

        The Ironworkers do not dispute that these subcontracting 
clauses have long existed, but they argue nonetheless that 
enforcement of the subcontracting provisions—namely, acting in 
concert with various non‐party general managers—only started 
between 2005 and 2006.14 They assert that such enforcement 
impinges on work traditionally performed by Ironworkers and 
conflicts with historical industry practice. The primary purpose of 
these subcontracting practices, they argue, is to force parties to enter 
into CBAs with the Carpenters as opposed to other labor 
organizations. 

        Specifically, the Ironworkers identify seven examples of 
general contractors or construction managers who executed an 
agreement with the Carpenters to assign relevant work to 
Carpenters’ signatories, in accordance with the Carpenters’ CBAs: 
(1) Suffolk Construction Company, 360 State Street Project, New 
Haven, Connecticut; (2) Dimeo Construction, New Rowe 
Residences, New Haven, Connecticut; (3) Turner Construction, St. 
Francis Hospital, Hartford, Connecticut; (4) Bond Brothers, Bryant 
University Project, Smithfield, Rhode Island; (5) E. Turgeon, 
Immaculate Conception Catholic Regional School, Cranston, Rhode 
Island; (6) Berry & Sons, Bay State Medical Center Hospital Project, 




        14 Pls.’ Br. at 6. 




                                   11 
Springfield, Massachusetts; and (7) Fusco, Inc., Schools Project, New 
London, Connecticut.15  

       The Carpenters moved for summary judgment on both of the 
plaintiffs’ claims, which the District Court granted on January 20, 
2016.16 The Ironworkers filed a timely appeal. 

                                     DISCUSSION 

       We review de novo orders granting summary judgment 
pursuant to Rule 56 of the Federal Rules of Civil Procedure.17 
Summary judgment is appropriate when “the movant shows that 
there is no genuine dispute as to any material fact and the movant is 
entitled to judgment as a matter of law.”18 The moving party bears 
the burden of demonstrating the absence of a material factual 
question, and in making this determination, the court must view all 
facts in the light most favorable to the non‐moving party.19 

       We apply the same standard “whether summary judgment is 



         For a detailed description of each project, see Connecticut Ironworkers 
       15

Employers Association v. New England Regional Council of Carpenters, No. 10‐cv‐165, 
2012 WL 951793, at *4–*5 (D. Conn. March 10, 2012).  
       16 Conn. Ironworkers Emp’rs Ass’n v. New England Reg’l Council of 
Carpenters, 157 F. Supp. 3d 173, 188 (D. Conn. 2016); Special App’x 27 (judgment).  
       17 See Salahuddin v. Goord, 467 F.3d 263, 272 (2d Cir. 2006).   
       18 Fed. R. Civ. P. 56(a).  
        Eastman Kodak Co. v. Image Tech. Servs., Inc., 504 U.S. 451, 456 (1992); 
       19

Gemmink v. Jay Peak Inc., 807 F.3d 46, 48 (2d Cir. 2015). 




                                          12 
granted on the merits or on an affirmative defense. . . .”20 
Accordingly, if a movant meets his or her burden by introducing 
evidence sufficient to establish an affirmative defense, the 
nonmovant must introduce evidence to establish that a genuine 
dispute of material fact exists.21  

        As noted above, this dispute turns on two legal questions. The 
first  is  whether  the  construction  industry  proviso  applies  to  the 
Carpenters’  subcontracting  practices,  which  requires  us  to 
determine, among other things, whether these practices arose in the 
context  of  a  collective  bargaining  relationship.  The  second  is 
whether the judicially‐devised “non‐statutory exemption” applies to 
those same practices, which requires us to weigh the impact on the 
relevant  market  and  the  competing  interests  of  our  national  labor 
and antitrust policies. The Carpenters’ subcontracting practices must 
come within the protection of both the construction industry proviso 
and  the  non‐statutory  exemption  to  defeat  the  antitrust  claim,  but 
need  only  satisfy  the  proviso  to  defeat  the  unfair  labor  practices 
claim.   




I.      Historical Context 

        We first turn to the historical context in which the 
construction industry proviso and “non‐statutory exemption” came 
into existence. This historical inquiry is not merely an exercise in 


          Giordano v. Mkt. Am., Inc., 599 F.3d 87, 93 (2d Cir. 2009) (citing Buttry v. 
        20

Gen. Signal Corp., 68 F.3d 1488, 1492 (2d Cir. 1995)). 
        21    See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). 




                                             13 
curiosity. We are required by the Supreme Court to read the 
construction industry proviso in Section 8(e) “in light of the 
statutory setting and the circumstances surrounding its 
enactment.”22 Similarly, in applying the “non‐statutory exemption,” 
we have been instructed to “balance[] the conflicting policies 
embodied in the labor and antitrust laws”—policies that can only be 
viewed in light of Congress’s intent at the time of their enactment.23 
Both tasks thus require us to delve into the historical context. 

       This “irreconcilable” conflict between our labor and antitrust 
policies has not only been the topic of many academic works,24 but 
has also been at the center of an emotionally charged national debate 


       22 Connell Construction Co. v. Plumbers & Steamfitters Local 100, 421 U.S. 616, 
628 (1975). 
       23 Local 210, 844 F.2d at 79. 
       24 Winter, ante note 3, at 16. To give a brief sketch of this debate, some 
experts like the late Clyde Summers argued for broad labor powers and 
exemptions from antitrust laws. Summers contended that “[u]nions, in 
bargaining, are not private organizations but are governmental agencies garbed 
with the cloak of legal authority to represent all employees in the unit and armed 
with the legal right to participate in all the decisions affecting terms and 
conditions of employment.” Clyde Summers, Union Powers and Workers’ Rights, 
49 MICH. L. REV. 805, 811 (1951). Other authorities asserted that the monopolistic 
status of unions undermines the freedom of workers’ individual rights to 
contract and compete. They argued for narrow labor powers. See, e.g., FRIEDRICH 
A. HAYEK, THE CONSTITUTION OF LIBERTY 267 (1960) (“[W]e have now reached a 
state where [unions] have become uniquely privileged institutions to which the 
general rules of law do not apply.”).  For purposes of this opinion, we merely 
note that the dispute between our antitrust and labor policies has been fiercely 
contested for generations. See generally CLYDE W. SUMMERS & HARRY H. 
WELLINGTON, LABOR LAW Chap. 1 (1968). 




                                         14 
for most of the twentieth century.25  In some sense, this conflict was 
inevitable: the central aim of our antitrust laws is to promote 
competition, while the central aim of collective bargaining is to 
reduce or eliminate competition for labor in order to strengthen the 
bargaining power of workers.26 For over a hundred years, the 
difficult and delicate task of mediating this conflict has largely fallen 
to the federal courts.  

        With the passage of the Sherman Antitrust Act in 1890, 
Congress declared illegal “[e]very contract, combination . . . or 
conspiracy, in restraint of trade.”27 The Sherman Act was largely 
directed at business monopolies and trade restraints, but it was 

        25 One observer even suggested that “regulation of union activity under 
the Sherman Act [by the federal judiciary] undermined judicial prestige in the 
minds of the American public and labeled the Sherman Act as a weapon of class 
war that would be an emotional symbol to future generations.” F. Kevin 
Loughran, Antitrust Law—Labor Law‐Illegal Hot Cargo Agreement May Be the Basis 
of Antitrust Suit Against Union Which Coerces Its Acceptance, 61 CORNELL L. REV. 
436, 437 (1976). At the very least, we can say with certainty that this debate 
extended well beyond the ivory tower. See, e.g., W.L. White, Should Unions Have 
Monopoly Power?, READER’S DIGEST (Aug. 1955). 
        26 Chief Justice Taft captured this labor ambition in his famous statement:  
        [Labor unions] were organized out of the necessity of the situation. A 
        single employee was helpless in dealing with an employer. He was 
        dependent ordinarily on his daily wage for the maintenance of himself 
        and family. If the employer refused to pay him the wages that he thought 
        fair, he was nevertheless unable to leave the employ and to resist 
        arbitrary and unfair treatment. Union was essential to give laborers an 
        opportunity to deal in equality with their employer. 
Am. Steel Foundries v. Tri‐City Central Trades Council, 257 U.S. 184, 209 (1921).   
        27 15 U.S.C. § 1 et seq. 




                                          15 
almost immediately invoked against unions.28 Indeed, in the early 
1900s, the federal courts held unions liable for antitrust violations to 
nearly the same extent as manufacturers.29  

        In response, Congress adopted the Clayton Antitrust Act of 
191430  aimed, in part, to protect peaceful labor activities from the 
reach of antitrust laws and limit the issuance of judicial injunctions 
in labor disputes. Section 6 declared that labor was “not a 
commodity or article of commerce,” and that the Sherman Act 
should not be “construed to forbid the existence and operation of 
labor, agricultural, or horticultural organizations, instituted for the 



        28 See, e.g., Harry Shulman, Labor and the Anti‐Trust Laws, 34 ILL. L. REV. 
769, 769 & n.2 (1940) (discussing United States v. Workingmen’s Amalgamated 
Council, 54 F. 994 (E.D. La. 1893)); see also United States v. Debs, 64 F. 724, 765 (N.D. 
Ill. 1894) (imposing an injunction under the Sherman Act against Eugene V. 
Debs, President of the American Railway Union, and other leaders of the 
Pullman strike of 1894). 
          Robert G. Conway, Connell: Broadening Laborʹs Antitrust Liability While 
        29

Narrowing Its Construction Industry Proviso Protection, 27 CATH. U. L. REV. 305, 306 
(1978). 
        30 The Clayton Act, Pub. L. 63‐212, 38 Stat. 730 (1914) (codified as 
amended at 15 U.S.C. §§ 12–26, 29 U.S.C. §§ 52–53). To give a sense of the 
Clayton Act’s historical significance, Samuel Gompers—founder of the American 
Federation of Labor (“AFL”)—described it as the “industrial magna charta” 
aimed to bring a “sledge hammer blow[] to the wrongs and injustices so long 
inflicted upon the workers.” FELIX FRANKFURTER & NATHAN GREENE, THE LABOR 
INJUNCTION 143 (1930) (quoting Gompers). President Woodrow Wilson boldly 
declared that  with the passage of the Clayton Act, “[t]he working men of 
America have been given a veritable emancipation . . . by exempting labour 
organizations from processes of courts which treated their members like 
fractional parts of mobs . . . .” Id. at 143 n.36. 




                                           16 
purposes of mutual help . . . .”31 Section 20, in turn, limited the 
power of courts to issue injunctions “in any case between an 
employer and employees, or between employers and employees, or 
between employees, or between persons employed and persons 
seeking employment, involving, or growing out of, a dispute 
concerning terms or conditions of employment.”32 Section 20 also 
prohibited injunctions against identified types of union activity, 
including strikes, boycotting, picketing, persuading others by 
peaceful means not to work, and peacefully assembling in a lawful 
manner and for lawful purposes.33 The Clayton Act thus created the 
first so‐called “labor exemption” to antitrust scrutiny.  

       The Supreme Court, however, narrowly interpreted the anti‐
injunction provisions in Section 20 of the Clayton Act in 1921, in 
Duplex Printing Press Co. v. Deering.34 Specifically, the Court held that 
“[i]t would do violence to the guarded language employed”35 to 
interpret Section 20 to protect workers other than those “in a 
proximate relation” to the dispute.36  



       31 15 U.S.C. § 17. 
       32 29 U.S.C. § 52.   
       33 Id.   
       34 254 U.S. 443 (1921); see also Bedford Cut Stone Co. v. Journeyman Stone 
Cuttersʹ Assʹn, 274 U.S. 37 (1927).  
       35 Duplex Printing Press Co., 254 U.S. at 472.  
       36 Id. at 471. 




                                          17 
       Once again, Congress responded with the enactment of new 
legislation—the Norris‐LaGuardia Act in 193237, and the NLRA in 
1935.38 Together, these statutes greatly strengthened the position of 
labor unions and marked the inception of our modern system of 
national labor relations. Most relevant here, the Norris‐LaGuardia 
Act forbade courts from issuing injunctions in “a case involving or 
growing out of a labor dispute.”39 The NLRA codified a broad 
framework for the conduct and management of labor relations and 
delegated to the newly‐created National Labor Relations Board (the 
“Board”) responsibility for enforcing the provisions of the NLRA.40 
These laws substantially expanded labor’s statutory exemption from 
antitrust scrutiny by closing the judicially‐recognized gaps in the 
Clayton Act.  

       The federal courts once again assumed the task of mediating 
the friction between national antitrust and labor policies. In a duo of 
famous wartime cases—Apex Hosiery Co. v. Leader (“Apex”)41 and 
United States v. Hutcheson42—the Supreme Court substantially 

       37 Pub. L. No. 72‐65, ch. 90, 47 Stat. 70 (1932), (codified as amended at 15 
U.S.C. §§ 101 et seq.–) 
       38  Pub. L. No. 74‐198, 49 Stat. 449 (1935) (codified as amended at 15 U.S.C. 
§§ 151 et seq.). 
       39 Pub. L. No. 72‐65, ch. 90, § 1, 47 Stat. 70 (codified at 29 U.S.C. § 101).  

         15 U.S.C. §§ 151 –69; Winter, ante note 3, at 29 (noting that the NLRA “is 
       40

concerned entirely with regulating what it conceives to be a struggle for power 
between unions and employers.”). 
       41 310 U.S. 469 (1940). 
       42 312 U.S. 219 (1941). 




                                           18 
expanded the labor exemption to the antitrust laws. In Apex, the 
Supreme Court found that labor unions were still subject to the 
Sherman Act “to some extent not defined,”43 but noted that the 
Sherman Act “was enacted in the era . . . of capital organized and 
directed to control of the market by suppression of competition,” 
and that its purpose was to protect consumers from monopoly 
prices, not to regulate and police all kinds of interruptions to the 
flow of trade.44 In Hutcheson, the Supreme Court declared that the 
Sherman, Clayton, and Norris‐LaGuardia Acts must be jointly 
considered in arriving at a conclusion that labor union activities run 
afoul of antitrust laws, and that the narrow interpretation of the 
Clayton Act established in Duplex Printing Press Co. was inconsistent 
with congressional policy set out by these three “interlacing 
statutes.”45   

        The Supreme Court, however, specified a qualification to the 
labor exemption in Allen Bradley Co. v. Local Union No. 3, International 
Brotherhood. of Elec. Workers (“Allen Bradley”).46 In Allen Bradley, the 
Court held that the union defendant forfeited its right to the labor 
exemption when it acted “in combination with business groups” in a 


        43 Apex, 310 U.S. at 488. 

          Id. at 492–93; see also Allen Bradley Co. v. Local Union No. 3, Int’l Bhd. of 
        44

Elec. Workers, 325 U.S. 797, 806 (1945) (“Allen Bradley”) (describing Apex). 

          Hutcheson, 312 U.S. at 231–32, 236; see also Allen Bradley, 325 U.S. at 806 
        45

(describing Hutcheson). 
        46 Allen Bradley Co., 325 U.S. 797. 




                                            19 
conspiracy to monopolize a product market.47 The Allen Bradley 
Court noted “[i]t would be a surprising thing if Congress, in order to 
prevent a misapplication of [antitrust] legislation to labor unions, 
had bestowed upon such unions complete and unreviewable 
authority to aid business groups to frustrate its primary objective.”48 

       Against this backdrop, and in the aftermath of World War II, 
the pendulum once again swung away from protecting labor 
towards promoting market competition. The Taft‐Hartley Act of 
1947, among other things, outlawed secondary boycotts and 
jurisdictional strikes.49  Twelve years later, the Landrum‐Griffin Act 
of 195950 further reined‐in what it perceived as labor misconduct.  
The Landrum‐Griffin Act, which amended Section 8 of the NLRA, 
outlawed “hot cargo” agreements, which prohibit an employer from 
doing business with any firm not affiliated with the contracting 
union.51 As noted above, though Congress prohibited “hot cargo” 
agreements, it exempted any such agreements made in the 
construction industry by means of the construction industry 



       47 Id. at 809–10.  
       48 Id.  
       49  Pub. L. No. 80‐101, 61 Stat. 136 (1947) (codified as amended at 29 U.S.C. 
§§ 141 et seq.). “Jurisdictional strikes” are strikes in order to compel the 
assignment of particular work to the employees represented by the union. 
BLACKʹS LAW DICTIONARY 1463 (8th ed. 2004). A “secondary boycott” is used to 
protest the assignment of disputed work to members of another union or to 
unorganized workers. Id. at 199. 
       50 Pub. L. No. 86‐257, 73 Stat. 519 (codified at 29 U.S.C. §§ 401 et seq.).  




                                          20 
proviso.52  

       The Supreme Court first interpreted the construction industry 
proviso in Connell Construction Co. v. Plumbers & Steamfitters Local 
Union No. 100 (“Connell”).53 The Court held that Congress intended 
the construction industry proviso to apply only to agreements “in 
the context of  collective‐bargaining relationships and . . . possibly to 
common‐situs relationships on particular jobsites as well.”54 Connell 
also required federal courts to read the construction industry 
proviso “in light of the statutory setting and the circumstances 
surrounding its enactment.”55 In other words, the construction 
industry proviso was intended to preserve the balance of power 
between construction employees and employers as it stood in 1959—
not to be a means by which labor unions expanded their influence 
into other work areas.56   

       In addition to defining the contours of the new statutory 
exemption created by the proviso, the Connell decision expressly 
       51 See 29 U.S.C. § 158(e). 
       52 Id. 
       53 421 U.S. 616 (1975). 
       54 Id. at 633. 
       55 Id. at 628. 
       56 Local 210, 844 F.2d at 75–76 (holding the disputed practice must be 
consistent with “Congress’ perceptions regarding the status quo in the 
construction industry [in 1959].”); accord Woelke & Romero Framing, Inc. v. 
N.L.R.B., 456 U.S. 645, 657 (1982) (“Congress wished to preserve the status quo 
regarding agreements between unions and contractors in the construction 
industry.” (internal quotation marks omitted)). 




                                        21 
defined the so‐called non‐statutory exemption to antitrust laws. 
While the Clayton Act and the Norris‐LaGuardia Act expressly state 
that labor unions themselves and certain union activities are exempt 
from antitrust laws, “concerted action or agreements between 
unions and nonlabor parties” are not protected by statute from 
antitrust scrutiny.57 Accordingly, the Court recognized “that a 
proper accommodation between the congressional policy favoring 
collective bargaining under the NLRA and the congressional policy 
favoring free competition in business markets requires that some 
union‐employer agreements be accorded a limited nonstatutory 
exemption from antitrust sanctions.”58 In Connell, the Court held that 
this limited non‐statutory exemption did not apply to a union’s 
agreement with a contractor where that agreement imposed 
“substantial anticompetitive effects, both actual and potential, that 
would not follow naturally from the elimination of competition over 
wages and working conditions.”59  

       It bears noting that nowhere in the long history of antitrust 
exemptions for unions is there mention of jurisdictional disputes 
between unions, such as those presented by this appeal. Instead, the 
NLRA and its amendments were “concerned entirely with 

       57 Connell, 421 U.S. at 622.  
       58 Id. (emphasis added). Two other important Supreme Court cases had 
previously expounded on the non‐statutory exemption: United Mine Workers v. 
Pennington, 381 U.S. 657 (1965), and Local No. 189, Amalgamated Meat Cutters & 
Butcher Workmen v. Jewel Tea Co., 381 U.S. 676 (1965). Jewel Tea Co. is discussed in 
greater detail below.  
       59 Connell, 421 U.S. at 625. 




                                         22 
regulating what it conceived to be a struggle for power between 
unions and employers.”60  

      With this history in mind, we turn back to the parties’ 
arguments and undertake to the ongoing task of balancing the 
competing interests between antitrust and labor considerations in 
the context of the restrictive CBA clauses at issue here.   

II.   Sherman Act Claim 

      The Ironworkers allege that the disputed subcontracting 
practices constituted unreasonable restraints of trade, in violation of 
Section 1 of the Sherman Act, 61 and enforcement of those clauses 
was an attempt by the Carpenters to expand work in the relevant 
market area in violation of Section 2 of the Sherman Act.62 The 
Carpenters, on the other hand, assert that the clauses and their 
enforcement are immunized from antitrust scrutiny because, in their 
view, they come within the protection of both the construction 
industry proviso and the non‐statutory exemption.63  

      The District Court agreed with the Carpenters, and held that 
both apply here. We disagree. While the construction industry 
proviso applies to the disputed subcontracting practices, disputes of 
material fact prevent us  from deciding, at this stage, whether the 

      60 Winter, ante note 3, at 29. 
      61 See 15 U.S.C. § 1. 
      62 See 15 U.S.C. § 2. 
      63 Local 210, 844 F.2d at 73. 




                                        23 
non‐statutory exemption applies.  

      A.      The Construction Industry Proviso 

      To determine whether the Carpenters’ affirmative defense to 
the Ironworkers’ Sherman Act claim applies, the first question we 
must address is whether the disputed subcontracting practices fall 
within the protection of the construction industry proviso . As 
mentioned above, Section 8(e) of the NLRA contains a general 
prohibition on “hot cargo” agreements, stating  

      [i]t shall be an unfair labor practice for any labor 
      organization and any employer to enter into any 
      contract or agreement, express or implied, whereby 
      such employer ceases or refrains or agrees to cease or 
      refrain from handling, using, selling, transporting or 
      otherwise dealing in any of the products of any other 
      employer, or to cease doing business with any other 
      person, and any contract or agreement entered into 
      heretofore or hereafter containing such an agreement 
      shall be to such extent unenforceable and void . . . .64 

Section 8(e), however, also contains the construction industry 
proviso, which provides  

      [t]hat nothing in this subsection shall apply to an 
      agreement between a labor organization and an 


      64 29 U.S.C. § 158(e). 




                                   24 
      employer in the construction industry relating to the 
      contracting or subcontracting of work to be done at the 
      site of the construction, alteration, painting, or repair of 
      a building, structure, or other work . . . .65 

      The construction industry proviso thus plainly applies to 
agreements (1) between a labor organization and an employer; (2) 
relating to the contracting or subcontracting of work; (3) to be done 
at the site of construction.66 In conducting this analysis, we bear in 
mind that Congress intended the construction industry proviso to 
apply only to agreements “in the context of a collective‐bargaining 
relationship and . . . possibly to common‐situs relationships on 
particular jobsites as well.”67 In addition, for the proviso to apply, 
the challenged practice must be consistent with “Congress’[s] 
perceptions regarding the status quo in the construction industry in 
1959.”68 

      The Ironworkers contend that (1) the parties were not 
“employers within the construction industry”; (2) the Carpenters’ 
conduct did not occur within the context of a CBA; and (3) that the 
Carpenters’ conduct is inconsistent with Congress’s perception of 
practices in the construction industry in 1959. We disagree for 
substantially the reasons set forth in the District Court’s opinion, 

      65 Id. (emphasis added) 
      66 Id. 
      67 Connell, 421 U.S. at 633.  
      68 Local 210, 844 F.2d at 75 (alterations omitted).  




                                         25 
which we briefly recount here.  

1. “Employers Within the Construction Industry”  

      First, we consider whether the parties with whom the 
Carpenters entered into CBAs, as well as the derivative “side 
agreements,” were “employers within the construction industry” as 
used in Section 8(e). The Ironworkers make a strained argument that 
a general contractor who has subcontracted out all of its work did 
not qualify as an “employer in the construction industry.” 
Specifically, they argue that, in some instances, a construction 
manager would award a subcontract to the Carpenters, even though 
there were no carpenters employed on the jobsite. This argument 
has little relevance for determining whether a party qualifies as an 
“employer within the construction industry” under the plain 
meaning of the statute. As the District Court properly held: “[a] 
plain reading of the statute indicates that the term ‘employer in the 
construction industry’ is just that, an employer in the construction 
industry—no more and no less.”69  

2. Conduct Occurred Within the Context of a CBA 

      Second, we turn to whether the Carpenters’ conduct occurred 
within the context of a CBA.  The Ironworkers put forth two 
arguments explaining why the Carpenters’ conduct did not. First, 
they argue in conclusory fashion that the subcontracting agreements 
were “side‐agreements” and thus were not part of a valid CBA. We 


      69  Conn. Ironworkers Emp’rs Ass’n, 157 F. Supp. 3d at 180. 




                                        26 
disagree, and conclude that the District Court correctly held that the 
undisputed record demonstrates that each of the subcontracting 
agreements was part of a valid CBA.  

      Second, the Ironworkers assert that the CBAs did not apply to 
projects governed by project labor agreements (“PLAs”) and thus, 
any attempt to enforce the clauses where the PLA governed was an 
attempt to enforce an agreement outside the scope of a collective 
bargaining relationship. Specifically, the Ironworkers point to PLA 
language that purportedly shows a conflict between it and the 
Carpenters’ subcontracting agreements. Upon review of the record, 
we agree with the Carpenters that there was no actual conflict 
between the CBAs and PLAs. While the PLAs gave “full and 
exclusive authority for the management of its operations(s) . . . 
including the hiring . . . of its employees” to the non‐Carpenter 
subcontractor, that provision was subordinate to the CBAs.70 As the 
District Court explained, the PLAs were “expressly limited by other 
provisions of [the Collective Bargainning] Agreement[s], including a 
provision indicating that all Subcontractors recognize the Unions 
signator[ies] . . . as the sole and exclusive collective‐bargaining 
representative of its craft hourly wage employees employed on the 
Project and the Local collective bargaining Agreement(s) will be 
adhered to.”71 Accordingly, we are not persuaded by the 
Ironworkers’ theory that the PLAs replace rather than incorporate 
the CBAs. 

      70 Conn. Ironworkers Emp’rs Ass’n, 157 F. Supp. 3d at 182. 
      71 Id. (internal quotation marks and alterations omitted).  




                                        27 
3. Conduct Consistent with Congress’s Perceptions of the 
Construction Industry in 1959 

       Third, we assess whether the conduct at issue is consistent 
with Congress’s perception of practices in the construction industry 
in 1959. The Ironworkers attempt to distinguish this appeal from our 
precedents upholding the validity of similar subcontracting clauses. 
They rest on the fact that the disputed clauses here are being 
enforced against contractors whose role in the construction industry 
did not exist in 1959. This argument misses the point. Even if the 
title “construction manager” did not exist in 1959, the concept of a 
construction industry manager engaged in subcontracting certainly 
did exist.  

       In sum, based on the undisputed record, we conclude that the 
Carpenters met their burden in showing that the construction 
industry proviso applies. 

       B.      The “Non‐Statutory Exemption” 

       The second question in establishing the Carpenters’ 
affirmative defense to the Ironworkers’ Sherman Act claim is 
whether the non‐statutory exemption applies to the subcontracting 
practices at issue in this case.  

       Our decision in Local 210, Laborers’ International Union of North 
America v. Labor Relations Division Associated General Contractors of 
America, N.Y.S. Chapter, Inc. (“Local 210”) sets forth the appropriate 
standard for determining whether the non‐statutory exemption 




                                     28 
applies.72 This two‐part standard “[i]n essence . . . balances the 
conflicting policies embodied in the labor and antitrust laws, with 
the policies inherent in labor law serving as the first point of 
reference.”73 Its requirements are as follows:   

       First, the agreement at issue must further goals that are 
       protected by national labor law and that are within the 
       scope of traditionally mandatory subjects of collective 
       bargaining. Second, the agreement must not impose a 
       direct restraint on the business market [that] has 
       substantial anticompetitive effects, both actual and 
       potential, that would not follow naturally from the 
       elimination of competition over wages and working 
       conditions that results from collective bargaining 
       agreements.74 




       72  844 F.2d 69. The Ironworks argue for a five‐pronged non‐statutory 
exemption test that appears to be formulated from an amalgamation of various 
cases, drawing heavily from Mackey v. National Football League, 543 F.2d 606, 614 
(8th Cir. 1976). See Pls.’ Br. at 45. We have “never regarded the Eighth Circuit’s 
test in Mackey as defining the appropriate limits of the non‐statutory exemption,” 
Clarett v. National Football League, 369 F.3d 124, 133 (2d Cir. 2004), and decline to 
do so here. We follow the Local 210 precedent established in this Circuit.   
       73 Id. at 79. 

         Id. at 79–80 (citations, internal quotation marks, and alterations 
       74

omitted). 




                                         29 
Applying the Supreme Court’s “classic formulation” of the non‐
statutory exemption set forth in the 1965 decision in Amalgamated 
Meat Cutters & Butcher Workmen v. Jewel Tea Co.,75 we explained that  

       agreements between a union and an employer are 
       exempt from antitrust scrutiny if they are ‘so intimately 
       related to wages, hours and working conditions that the 
       union’s successful attempt to obtain the provisions 
       through bona fide, arm’s length bargaining in pursuit of 
       their own labor union policies, and not at the behest of 
       or in combination with nonlabor groups, falls within the 
       protection of the national labor policy and therefore is 
       exempt from the Sherman Act.’76  

       First, we consider the first prong of our test in Local 210—
whether “the agreement at issue further[s] goals that are protected 
by national labor law and that are within the scope of traditionally 
mandatory subjects of collective bargaining.”77 The District Court 
relied on Local 210 for the proposition that subcontracting clauses are 
within the scope of the mandatory subjects of collective bargaining. 
However, this reliance was misplaced.  

       Our holding in Local 210 was premised on the fact that the 
particular subcontracting clauses in that dispute were designed to 

       75 381 U.S. at 679–80.   
       76  Local 210, 844 F.2d at 79 (quoting Jewel Tea Co., 381 U.S. at 689–90) 
(alterations omitted). 
       77 Local 210, 844 F.2d at 79.  




                                          30 
“preserve work traditionally performed by a union for a particular 
employer” and protect the “terms and conditions of employment” 
for union members.78 In drawing this conclusion, the Local 210 court 
relied on Fibreboard Paper Prod. Corp. v. NLRB, which held that  “the  
‘contracting out’ of the work previously performed by members of an 
existing bargaining unit is a subject about which the National Labor 
Relations Act requires employers and the representative of their 
employees to bargain collectively.”79  

       Local 210 and Fibreboard thus stand for the proposition that 
work preservation—not restrictive subcontracting generally—is a 
legitimate labor purpose and a mandatory subject of collective 
bargaining.80 Restrictive subcontracting clauses are protected from 

       78 Id. at 73 (emphasis added). 
       79 379 U.S. 203, 209 (1964) (emphasis added).  
       80  Additional cases likewise suggest that work preservation is a 
“traditionally mandatory” subject of collective bargaining. See, e.g., Nat’l 
Woodwork Mfrs. Ass’n v. N.L.R.B., 386 U.S. 612, 630–31 (1967) (“[T]he boycott in 
the present cases was not used as a sword; it was a shield carried solely to 
preserve the members’ jobs. We therefore have no occasion today to decide the 
question which might arise where the workers carry on a boycott to reach out to 
monopolize jobs or acquire new job tasks when their own jobs are not threatened 
by the boycotted product . . . [O]ur decision in Fibreboard Paper Prods. Corp. . . . 
implicitly recognizes the legitimacy of work preservation clauses. . . .”); Soule 
Flass & Glazing Co. v. N.L.R.B., 652 F.2d 1055, 1088 (1st Cir. 1981) (“It is clear that 
‘(t)he preservation or diversion of unit work’ constitutes a ‘term (or) condition of 
employment’ subject to mandatory bargaining under § 8(d) of the Act.”); Consol. 
Exp., Inc. v. N.Y. Shipping Ass’n, Inc., 602 F.2d 494, 512 (3d Cir. 1979) (“[W]ork 
preservation is a mandatory subject of collective bargaining.”); N.L.R.B. v. 
Rockwell‐Standard Corp., Transmission & Axle Div., Forge Div., 410 F.2d 953, 957 
(6th Cir. 1969) (“The preservation or diversion of unit work is a subject of 
mandatory bargaining under the Act.”).  




                                          31 
application of the antitrust laws only to the extent that they work in 
service of work preservation or another legitimate labor goal. The 
District Court partially acknowledged this distinction, writing: 
“Even though the Court in Fibreboard declined to extend its holding 
to all types of subcontracting, it held that the ‘substitution of one 
group of workers for another to perform the same task in the same 
[location] under the ultimate control of the same employer’ is a 
mandatory subject of collective bargaining.”81 The District Court, 
however, did not independently assess whether the disputed 
subcontracting clauses were being used to preserve work that 
belonged to the Carpenters or to secure new work in the New 
England area that historically belonged to the Ironworkers. 

       We are unable to conclude whether the non‐statutory 
exemption applies in this dispute without further fact‐finding. As it 
stands, the record is insufficient to determine whether or not these 
subcontracting clauses were in fact being used to preserve work, 
prevent jobsite friction, improve the wages, enhance working 
conditions, or further another legitimate labor goal; or whether the 
clauses were used for work expansion—specifically whether the 
Carpenters used the subcontracting clauses to take over work that 
was traditionally done by the Ironworkers.   

       To the extent that these clauses were being primarily used to 
expand the Carpenters’ work and take away work historically 
performed by the Ironworkers, such a purpose would not fall within 

       81 Conn. Ironworkers Emp’rs Ass’n, 157 F. Supp. 3d at 184 (quoting 
Fibreboard Paper Products Corp., 379 U.S. at 224 (Stewart, J., concurring)). 




                                          32 
the scope of traditionally mandatory subjects of collective 
bargaining.82  As the history of the non‐statutory exemption shows, 
it was never intended to be used as a weapon in turf battles. While 
“clauses protected by the construction industry proviso ‘must be 
given breathing room to operate in their intended fashion without 
interference from the antitrust laws,”83 there remain questions of 
material fact as to whether these restrictions serve a legitimate labor 
goal.  

          In sum, our precedents have held that “preserv[ing] work 
traditionally performed by a union for a particular employer” relates 
to the “terms and conditions of employment” and is therefore a 
traditionally mandatory subject of collective bargaining.84 By 
extension, we hold here that work expansion—as opposed to 
preservation—is not a traditionally mandatory subject of collective 
bargaining or legitimate goal for the purposes of determining 
whether the nonstatutory exemption shields particular conduct from 
antitrust scrutiny. Accordingly, we hold that the District Court erred 
in finding, as a matter of law, that the disputed subcontracting 
practices were entitled to the protection of the “non‐statutory 
exemption” due to outstanding disputes of material fact.85  


          82 See Local 210, 844 F.2d at 79.  
          83 Id. at 80.  
          84 Id. at 79. 

           In light of this conclusion, we need not analyze the second prong of our 
          85

test in Local 210—whether “the agreement . . .  impose[s] a direct restraint on the 
business market [that] has substantial anticompetitive effects, both actual and 




                                                33 
III.   Unfair Labor Practices Claim  

       Plaintiff‐Appellant MRS Enterprises, Inc. (“MRS”) also argues 
that the District Court erred when it granted summary judgment to 
the  Carpenters  on  its  unfair  labor  practices  claim  under  29  U.S.C  § 
187  against the Carpenters.  

       MRS  claims  that  the  Carpenters  used  the  disputed 
subcontracting  clauses  to  encourage  and  induce  signatory 
contractors  to  refrain  from  entering  into  contracts  with  MRS.86  The 
Carpenters counter that these subcontracting practices are protected 
by the construction industry proviso in Section 8(e) of the NLRA.87  

       For the reasons stated above, we hold that the proviso applies 
to  the  Carpenters’  subcontracting  practices  and  are  therefore 
immunized  from  an  unfair  labor  practices  claim.88  Accordingly,  the 


potential, that would not follow naturally from the elimination of competition 
over wages and working conditions that results from collective bargaining 
agreements.” Id. at 79. On remand, the District Court will need to reapply both 
prongs of our Local 210 test in light of any evidence adduced by the parties.  

        In the absence of a district court ruling, we likewise decline to rule on the 
Carpenters’ alternative argument that the antitrust claim against them fails to 
establish injury to competition or a dangerous probability of monopolization. On 
remand, the District Court may need to address these arguments as well.  

         The Ironworkers also allege that construction managers often violate 
       86

their CBAs by assigning covered work to non‐Carpentersʹ signatory contractors. 
The record does not support this allegation so we do not consider it here. 
       87 See Def. Br. at 24‐25. 
       88 See Local 210, 844 F. 2d 69, 73, 75‐76 (2d Cir. 1988). 




                                          34 
District  Court  appropriately  held  that  there  is  no  unfair  labor 
violation as a matter of law. 

                            CONCLUSION 

      To summarize:  

      (1) the  District  Court  correctly  held  that  the  construction 
          industry  proviso  under  Section  8(e)  of  the  NLRA  protects 
          the Carpenters’ subcontracting practices; but, 
           
      (2) the  District  Court  erred  in  holding  that  the  non‐statutory 
          exemption  applies  in  the  instant  case.  Absent  additional 
          findings  by  the  District  Court  as  to  whether  these 
          subcontracting  practices  further  a  legitimate  aims  of 
          collective  bargaining  or  are  impermissibly  being  used  for 
          work  expansion,  we  are  unable  to  hold  that  the  non‐
          statutory    exemption        applies    to    the    Carpenters’ 
          subcontracting practices.  
           




      Accordingly, we VACATE the judgment of the District Court 
as to the Sherman Act claim, AFFIRM the judgment as to the unfair 
labor practices claim, and REMAND the cause to the District Court 
for  further  proceedings  consistent  with  this  opinion,  including  for 
such  additional  discovery  as  will  permit  the  District  Court  to  be 
informed of the relevant history and permit the parties to move for 
summary judgment or, if necessary, to proceed to trial. 

       




                                    35